Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 13 December 2021 have been fully considered and are persuasive. Therefore, the rejection and objection have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al ‘068.

Drawings
Drawings were received on 13 December 2021. These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-8, 10-18 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0141833) in view of Kim et al. (US 2021/0307068). 
Regarding claim 1, Kim discloses a method for measuring channel state information (fig. 29), comprises: determining, by a terminal device of a communications system (figs. 13A-13B), a first frequency resource (figs. 27, any subbands less than the whole bandwidth), wherein the first frequency resource comprises Z subbands that are determined by a network device of the communications system in a first time unit in Y subbands (para. 382; note: measuring only low-cost subbands; para. 403, last sentence; note: assigning some subbands for measurement), wherein Y subbands are comprised in a second frequency resource of a system frequency resource that is divided into X subbands (fig. 24, steps 2400-2402; fig. 26; paras. 367-370 and 385-387; figs. 23 and 27; note; X subbands of the entire bandwidth), wherein the second frequency resource is a downlink frequency resource allocated by the network device to the terminal device (paras. 16 and 362; note: CRS or CSI-RS sent for measurement in indicated subband), and corresponds to a wideband channel state information (CSI), wherein X>Y>2, Y>Z>1, and X, Y, and Z are all integers (paras. 382 and 403; note: selected low-cost subbands for measurement among several low-cost subbands among several subbands in the system); determining, by the terminal device, the wideband CSI based on the first frequency resource (item 2104 or 2204; note: subband CSI as “narrowed” wideband from the entire wideband 
However, Kim does not disclose a first frequency resource obtained by the network device through contention in a clear channel assessment process from a second frequency resource in a first time unit. Kim ‘068 discloses limiting resources through contention in a CCA process (para. 278, last sentence; para. 284, second sentence; note: LBT success). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first frequency resource obtained by the network device through contention in a clear channel assessment process from a second frequency resource in the invention of Kim. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, restricting communication resources in a shared or unlicensed environment to idle or unused frequencies or bands as is known in the art (Kim ‘068, paras. 278 and 284; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 8, Kim discloses a device (figs. 11 and 13A/B), comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (paras. 428-429): determine a first frequency resource (figs. 27, any subbands less than the whole bandwidth), wherein the first frequency resource comprises Z subbands that are determined by a network device of the communications system in a first time unit in Y subbands (para. 382; note: measuring only low-cost subbands; para. 403, last sentence; note: assigning some subbands for measurement), wherein the second frequency resource is in a system frequency resource that is divided into X subbands (fig. 24, >Y>2, Y>Z>1, and X, Y, and Z are all integers (paras. 382 and 403; note: selected low-cost subbands for measurement among several low-cost subbands among several subbands in the system), wherein determine the wideband CSI based on the first frequency resource (item 2104 or 2204; note: subband CSI as “narrowed” wideband from the entire wideband bandwidth, or wideband CSI as including the determined subbands - para. 370); and send the wideband CSI to the network device in a second time unit (step 2406; fig. 26; para. 370, 382 and 403; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
However, Kim does not disclose a first frequency resource obtained by the network device through contention in a clear channel assessment process from a second frequency resource in a first time unit. Kim ‘068 discloses limiting resources through contention in a CCA process (para. 278, last sentence; para. 284, second sentence; note: LBT success). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first frequency resource obtained by the network device through contention in a clear channel assessment process from a second frequency resource in the invention of Kim. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, restricting communication resources in a shared or unlicensed environment to idle or unused frequencies or bands as is known in the art (Kim ‘068, paras. 278 and 284; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 3 and 10, Kim in view of Kim ‘068 teaches and makes obvious the method according to claim 1, wherein the determining, a first frequency resource comprises, and the device according to claim 8, wherein the instructions further to: blindly detecting, by the terminal device, (detect) a reference signal in the first time unit, and determining (determine) the first frequency resource based on a frequency resource corresponding to the detected reference signal; or receiving, by the terminal device, (receive) first indication information sent by the network device, and determining (determine) the first frequency resource according to the first indication information (Kim, fig. 24, steps 2400-2402; fig. 26; paras. 367-370 and 385-387).
Regarding claims 4 and 11, Kim in view of Kim ‘068 teaches and makes obvious the method according to claim 1, further comprising, the device according to claim 8, wherein the instructions further to: determining, by the terminal device, K1 pieces of first CSI and/or K2 pieces of second CSI based on the first frequency resource, wherein K>1 and K2>1, wherein the first CSI is CSI determined by the terminal device based on Z1 subbands in the Z subbands, wherein Z>Z1>
Regarding claims 5 and 12, Kim in view of Kim ‘068 teaches and makes obvious the method according to claim 1, further comprising, the device according to claim 8, wherein the instructions further to: determining, by the terminal device, (determine) a third frequency resource, wherein the third frequency resource comprises W subbands, the W subbands are comprised in subbands that are in the second frequency resource and that are different from those in the first frequency resource, (Y-Z)>W>1, and W is an integer (Kim, item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408); determining, by the terminal device, (determine) P pieces of third CSI corresponding to the third frequency resource, wherein P>1, and P is an integer; and sending, by the terminal device, (send) the P pieces of third CSI to the network device in the second time unit (Kim, step 2406; fig. 26; para. 370, 382 and 403; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
Regarding claims 6 and 13, Kim in view of Kim ‘068 teaches and makes obvious the method according to claim 5, the device according to claim 12, wherein at least one of the P pieces of third CSI is a preset value (Kim, item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408; note: P is 1); and/or at least one of the P pieces of third CSI is determined by the terminal device based on a fourth frequency resource, and wherein the fourth frequency resource is a downlink frequency resource that is determined by the terminal device before the first time unit and that is comprised in the third frequency resource in the first time unit.
Regarding claims 7 and 14, Kim in view of Kim ‘068 teaches and makes obvious the method according to claim 1, further comprising, the device according to claim 8, wherein the instructions further to: determining, by the terminal device, (determine) a fifth frequency resource, wherein the fifth frequency resource is a frequency resource determined by the network 
Regarding claim 15, Kim discloses a device (figs. 12 and 13A/B), comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (paras. 428-429): allocate a second frequency resource to a terminal device, wherein Y subbands comprised in the second frequency resource are comprised in X subbands comprised in a system resource, the Y subbands are used for downlink transmission (fig. 24, steps 2400-2402; fig. 26; paras. 367-370 and 385-387), and the second frequency resource corresponds to one piece of wideband channel state information (CSI); determine, in a first time unit, Z subbands comprised in a first frequency resource in the Y subbands (para. 382; note: measuring only low-cost subbands; para. 403, last sentence; note: assigning some subbands for measurement); and receive, in a second time unit, the wideband CSI sent by the terminal device, wherein the wideband CSI is CSI determined by the terminal device based on the first frequency resource, X>Y>2, Y>Z>
However, Kim does not disclose a first frequency resource obtained by the network device through contention in a clear channel assessment process from a second frequency resource in a first time unit. Kim ‘068 discloses limiting resources through contention in a CCA process (para. 278, last sentence; para. 284, second sentence; note: LBT success). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first frequency resource obtained by the network device through contention in a clear channel assessment process from a second frequency resource in the invention of Kim. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, restricting communication resources in a shared or unlicensed environment to idle or unused frequencies or bands as is known in the art (Kim ‘068, paras. 278 and 284; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 17, Kim in view of Kim ‘068 teaches and makes obvious the device according to claim 15, wherein the instructions further to: receive, in the second time unit, K1 pieces of first CSI and/or K2 pieces of second CSI sent by the terminal device, wherein K1>1 and K2>1, wherein the first CSI is CSI determined by the terminal device based on Z1 subbands in the Z subbands, Z>Z1>1, wherein the second CSI is CSI determined by the terminal device based on some downlink frequency resources comprised in one of the Z subbands, and wherein K1, K2, and Z1 are all integers (Kim, item 2104 or 2204; paras. 362, 367 382 and 408; note: subband CSI as narrowed wideband from the entire wideband bandwidth; note: one piece of CSI is sent for a subband with regard to K2; step 2406; fig. 26; para. 370, 382 and 403; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
Regarding claim 18, Kim in view of Kim ‘068 teaches and makes obvious the device according to claim 15, wherein the instructions further to: receive, in the second time unit, P pieces of third CSI sent by the terminal device, wherein P>1, the P pieces of third CSI are CSI corresponding to a third frequency resource, the third frequency resource comprises W subbands, the W subbands are comprised in subbands that are in the second frequency resource and that are different from those in the first frequency resource, (Y-Z)>W>1, and P and W are both integers (Kim, item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408; step 2406; fig. 26; para. 370, 382 and 403; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
Regarding claim 19, Kim in view of Kim ‘068 teaches and makes obvious the device according to claim 18, wherein at least one of the P pieces of third CSI is a preset value (Kim, item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408; note: P is 1); and/or at least one of the P pieces of third CSI is determined by the terminal device based on a fourth frequency resource, and the fourth frequency resource is a downlink frequency resource that is determined by the terminal device before the first time unit and that is comprised in the third frequency resource in the first time unit.
Regarding claim 20, Kim in view of Kim ‘068 teaches and makes obvious the device according to claim 15, wherein the instructions further to: receive, in a fourth time unit, fifth CSI sent by the terminal device, wherein the fifth CSI is CSI that corresponds to a fifth frequency resource and that is determined by the terminal device based on fourth CSI and the fifth frequency resource, the fifth frequency resource is a downlink frequency resource that is determined by the terminal device in a third time unit and that is comprised in the second frequency resource, and the third time unit is a time unit after the first time unit (Kim, item 2104 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462